Exhibit 10.2

 

ARCH CAPITAL GROUP LTD.
Restricted Share Agreement

 

THIS AGREEMENT, dated as of May 6, 2011, between Arch Capital Group Ltd. (the
“Company”), a Bermuda company, and          (the “Director”).

 

WHEREAS, the following terms reflect the Company’s 2007 Long Term Incentive and
Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 

1.             Award of Shares.  Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference, the Director is hereby
awarded 1,767* Restricted Shares (the “Award”), subject to the terms and
conditions herein set forth.  Capitalized terms used herein and not defined
shall have the meanings set forth in the Plan.  In the event of any conflict
between this Agreement and the Plan, the Plan shall control.

 

2.             Terms and Conditions.  It is understood and agreed that the Award
of Restricted Shares evidenced hereby is subject to the following terms and
conditions:

 

(a)           Vesting of Award.  Subject to Section 2(b) below and the other
terms and conditions of this Agreement, this Award shall become vested on May 5,
2012.  Unless otherwise provided by the Company, all dividends and other amounts
receivable in connection with any adjustments to the Shares under
Section 4(c) of the Plan shall be subject to the vesting schedule in this
Section 2(a).  Notwithstanding the foregoing, if a Change in Control occurs and
the Director ceases to be a director of the Company for any reason, then the
Restricted Shares shall become immediately vested in full upon such termination
of service.

 

“Change in Control” shall mean:

 

(A)                              any person (within the meaning of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
Permitted Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of Voting Securities
representing 50% or more of the total voting power or value of all the then
outstanding Voting Securities; or

 

(B)                                the individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Board”) together with
those who become directors subsequent to such date and whose recommendation,
election or nomination for election to the Board was approved by a vote of at
least a majority of the directors then still in office who either were directors
as of such date or whose recommendation,

 

--------------------------------------------------------------------------------

*Reflects a 3 for 1 share split that was approved at the Company’s May 6, 2011
Annual General Meeting.

 

--------------------------------------------------------------------------------


 

election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or

 

(C)                                the consummation of a merger, consolidation,
recapitalization, liquidation, sale or disposition by the Company of all or
substantially all of the Company’s assets, or reorganization of the Company,
other than any such transaction which would (x) result in more than 50% of the
total voting power and value represented by the voting securities of the
surviving entity outstanding immediately after such transaction being
beneficially owned by the former shareholders of the Company and (y) not
otherwise be deemed a Change in Control under subparagraphs (A) or (B) of this
paragraph.

 

“Permitted Persons” means (A) the Company; (B) any Related Party; or (C) any
group (as defined in Rule 13b-3 under the Exchange Act) comprised of any or all
of the foregoing.

 

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.

 

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

 

(b)           Termination of Service; Forfeiture of Unvested Shares.  Except as
otherwise set forth in Section 2(a) above, in the event the Director ceases to
be a director of the Company prior to the date the Restricted Shares otherwise
become vested due to his or her death or Permanent Disability (as defined in the
Company’s Incentive Compensation Plan), the Restricted Shares shall become
immediately vested in full upon such termination of service.  If the Director
ceases to be a director of the Company for any other reason prior to the date
the Restricted Shares become vested, the Award shall be forfeited by the
Director and become the property of the Company.

 

(c)           Certificates.  Each certificate issued in respect of Restricted
Shares awarded hereunder shall be issued in book entry format with the Company’s
transfer agent and shall bear a legend disclosing the restrictions on
transferability imposed on such Restricted Shares by this Agreement (the
“Restrictive Legend”).  Upon the vesting

 

2

--------------------------------------------------------------------------------


 

of Restricted Shares pursuant to Section 2(a) hereof and the satisfaction of any
withhold ing tax liability pursuant to Section 5 hereof, such vested Shares, not
bearing the Restrictive Legend, shall be delivered to the Director.

 

(d)           Rights of a Stockholder.  Prior to the time a Restricted Share is
fully vested hereunder, the Director shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Shares.  During such period,
the Director shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to
Section 2(a) hereof) at the time paid on such Restricted Shares.

 

(e)           No Right to Continued Services.  This Award shall not confer upon
the Director any right with respect to continuance of services with the Company
nor shall this Award interfere with the right of the Company to terminate the
Director’s services at any time.

 

3.             Transfer of Shares.  The Shares delivered hereunder, or any
interest therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions hereof.

 

4.             Expenses of Issuance of Shares.  The issuance of stock
certificates hereunder shall be without charge to the Director.  The Company
shall pay, and indemnify the Director from and against any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) or by reason of
the issuance of Shares.

 

5.             Withholding.  No later than the date of vesting of (or the date
of an election by the Director under Section 83(b) of the Code with respect to)
the Award granted hereunder, the Director shall make arrangements satisfactory
to the Committee regarding payment of any federal, state or local taxes of any
kind required by law to be withheld at such time with respect to such Award and
the Company shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Director, federal,
state and local taxes of any kind required by law to be withheld at such time.

 

6.             References.  References herein to rights and obligations of the
Director shall apply, where appropriate, to the Director’s legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this
Agreement.

 

7.             Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

3

--------------------------------------------------------------------------------


 

If to the Company:

 

Arch Capital Group Ltd.
Wessex House

45 Reid Street
Hamilton HM 12, Bermuda
Attn.:  Secretary

 

If to the Director:

 

To the last address delivered to the Company by the
Director in the manner set forth herein.

 

8.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.

 

9.             Entire Agreement.  This Agreement and the Plan constitute the
entire agreement among the parties relating to the subject matter hereof, and
any previous agreement or understanding among the parties with respect thereto
is superseded by this Agreement and the Plan.

 

10.           Counterparts.  This Agreement may be executed in two counterparts,
each of which shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/S/ Dawna Ferguson

 

 

Dawna Ferguson

 

 

Secretary

 

 

 

 

 

 

 

[DIRECTOR SIGNATURE]

 

5

--------------------------------------------------------------------------------